Citation Nr: 1115931	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO. 10-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant & Unknown Witness


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to May 1948. He died in December 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an administrative decision of the VA Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

In March 2010, the appellant requested a Travel Board Hearing. Such hearing was conducted before the undersigned in January 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The separation of the Veteran and the appellant was through no fault of the appellant, and the two continuously cohabited for VA purposes until the time of the Veteran's death.

2. Following the Veteran's death in 1970, the appellant lived with another man and held herself out to the public as his spouse.

(continued on next page)

CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.50, 3.53, 3.54, 3.102, 3.204-3.211, 3.215 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the resolution of the appellant's appeal for entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits is dependent on the United States Court of Appeals' (Court) interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the VCAA or previously existing law is warranted. Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004). Even so, the Board notes that the appellant was notified 
of the provisions of the VCAA by the RO in correspondence dated in October 2009 and January 2010.

As to any duty to assist the appellant, the appellant submitted evidence and statements relevant to this claim and has not identified any outstanding evidence. She attended a hearing before the undersigned in January 2011. The Board is satisfied that the RO took every effort to assist the appellant in submitting the necessary evidence to substantiate her appeal.

II. Surviving Spouse Status

A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. 38 C.F.R. § 3.54 (2010).

A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2010).

Marriage means a marriage valid under the law of the place when the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1(j) (2010). Under 38 C.F.R. § 3.204, for the purpose of determining entitlement to benefits under laws administered by VA, 
VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant. 38 C.F.R. § 3.204. VA will require additional evidence, as indicated in 38 C.F.R. §§ 3.205 through 3.211, where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question. 38 C.F.R. § 3.204(a)(2) (2010).

Photocopies of documents necessary to establish birth, death, marriage or relationship under the provisions of 38 C.F.R. §§ 3.205 through 3.215 are acceptable as evidence if VA is satisfied that the copies are genuine and free from alteration. 38 C.F.R. § 3.204(c) (2010). Proof of marriage is established by one of the following types of evidence:

1) Copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record;

2) Official report from service department as to marriage which occurred while the Veteran was in service;

3) The affidavit of the clergyman or magistrate who officiated;

4) The original certificate of marriage, if the VA is satisfied that it is genuine and free from alteration;


5) The affidavits or certified statements of two or more eyewitnesses to the ceremony;

6) In jurisdictions where marriages other than by ceremony are recognized, the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived; or,

7) Any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage which meets the requirements set forth together with the claimant's certified statement concerning the date, place, and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage 
will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.205(b) (2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2010).

The appellant was previously in receipt of surviving spouse benefits. She received these benefits under the name [redacted][redacted] until June 1991, when her other income was found to be excessive and VA stopped payments. 

The appellant did not again communicate with VA until May 2009, when she filed a completed VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits By a Surviving Spouse or Child) seeking entitlement to death pension benefits as the Veteran's surviving spouse. Along with her application for benefits, she submitted to VA a photocopy of a marriage license showing that she married the Veteran in July 1947 and that neither of them had been previously married. 

In an October 2009 letter, the RO informed the appellant that she needed to submit a copy of the Veteran's death certificate and a statement regarding her continuous cohabitation with the Veteran until his death. That same month, the appellant 
responded that she did not have the death certificate. In November 2009, the RO issued a decision denying the appellant's claim for death pension.

However, in December 2009, the appellant submitted a notice of disagreement, along and a copy of their marriage certificate and a copy of the Veteran's death certificate showing he died in December 1970 and they were still married at that time. She also submitted a copy of her California driver's license, issued to "[redacted]" and her Social Security card, issued to "[redacted]." The submitted evidence also included a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance).

In January 2010, the appellant was sent additional notice. VA asked her if she and the Veteran were divorced or separated at the time of his death. If so, she was asked to provide a statement regarding when she and the Veteran stopped living together and the date and reason for separation. VA also noted the two different names on her driver's license and Social Security card and asked if she was remarried after the time of the Veteran's death. That same month, the appellant called VA and explained that she and the Veteran were separated, not divorced, and that she had not remarried. She explained that she used the names [redacted] and [redacted] because "they were people who helped her in the past."

In January 2010, the appellant submitted a VA Form 21-8416 (Medical Expense Report). She also submitted a statement explaining that she left the Veteran in April 1960, taking her six children with her. She moved to California. She left because there was a great deal of arguing and the Veteran was unfaithful. Again, she stated that [redacted] and [redacted] were the names of friends who helped her after she moved to California.

An Administrative Decision was issued in March 2010. It found that the "continuous cohabitation" requirements of the law were met, as the death certificate 
showed that the Veteran and appellant were legally married at the time of his death, and as the separation was due to the misconduct of the Veteran. However, the appellant's use of the names [redacted] and [redacted] was reasonable evidence that she remarried after the death of the Veteran. Given the assumption that she remarried, the appellant was not found to be the surviving spouse of the Veteran.

In March 2010, a statement of the case was issued. It explained that the appellant was not found to be at fault for her separation from the Veteran, but that she had not provided any evidence that she had not remarried after the Veteran's death. It requested that she submit the documentation provided to the Social Security Administration to change her name and receive benefits under that new name. Alternatively, she was told she could provide court documents showing she legally changed her name.

The appellant submitted a VA Form 9 appealing to the Board in March 2010. She also submitted a customer receipt copy from the California Department of Motor Vehicles, showing her license was issued to [redacted]. In June 2010, VA advised her that she still needed to submit a copy of the documentation provided to the Social Security Administration to change her name and receive benefits under that new name. Alternatively, she was told she could provide court documents showing she legally changed her name. The appellant has not furnished the requested information.

The appellant attended a hearing before the undersigned in January 2011. She explained that she had never been legally married to anybody but [the Veteran]. She used the last names [redacted] and [redacted] because those were the names of men with whom she had extended relationships. She did this for "purchasing [and] insurance purposes" and because it was simpler. She lived with both men and they were, in her words, "the primary provider[s]." A witness explained that it would have been 
hard to explain that she was not married to the men she lived with. This was especially true as each man helped raise her children. The appellant explained that she had a relationship with [redacted] or [redacted] in the 1960s. That relationship ended. In the 1970s, she began dating Mr. [redacted] and was with him until the time of his death in 1981. Since then, she has not had any serious relationships. She also stated that she got a legal name change in Ontario, California. The appellant did report that she did not have contact with the Veteran after she left him in 1960, though when he passed away she was responsible for arranging his burial.

The marriage certificate and death certificate submitted by the appellant can be accepted as proof of her marriage to the Veteran in July 1947, continuing to the time of the Veteran's death. 38 C.F.R. § 3.205. Furthermore, VA has found that the requirement of "continuous cohabitation" has been met, as the appellant left the Veteran due to his infidelity and was not at fault for the separation. Thus, the first requirement of 38 C.F.R. §§ 3.50(b) has been met.

However, the Board finds that the appellant does not meet the second requirement of 38 C.F.R. §§ 3.50(b), which requires that she has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person. The evidence shows that the appellant did have relationships with other men following the death of the Veteran and that she held herself out to the public as the spouse of these persons. The Veteran died in December 1970. In particular, the appellant reported at her January 2011 hearing that she had a relationship with Mr. [redacted] during the 1970s up until the time of his death in 1981. As the appellant explained, she lived with Mr. [redacted], he helped raise her children, he was her primary provider, he provided her with insurance, and she went by his last name publicly so that others would not question whether they were legally married.  The Board finds 
that these actions show the appellant does not met the requirements of Section 3.350(b).  In fact, the evidence tends to show that she has lived with a person of the opposite sex since the death of the Veteran and has held herself out to be the spouse of another person.

It is unclear when and whether the appellant ever legally changed her name to [redacted]. This issue is confused by her receipt of VA benefits up until 1991 under the name "[redacted] [the Veteran's last name]." According to the appellant, she had gone by the name [redacted] long before that time.  It does appear that at some point she did change her name, based on the fact that both her driver's license and Social Security card are under the name [redacted]. She also reported at her hearing that she went to court to have it changed. While the evidence is inconsistent, further development of this aspect of the claim is not required. The second part of 38 C.F.R. §§ 3.50(b) does not require proof of a legal marriage or legal name change. Rather, it simply requires that the appellant has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person. The Board finds that the evidence did not show that the appellant legally remarried, but that she, by her own admission and that of the other witness at her hearing, lived with a person of the opposite sex and held herself out openly to the public as that person's spouse.   This evidence is supported by records from the Social Security Administration and the California Department of Motor Vehicles.

As such, the law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Based on the undisputed facts of this case, the appellant cannot currently be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits.


The Board acknowledges that the appellant is experiencing medical and financial difficulties which would be greatly relieved by status as the Veteran's surviving spouse. The Board also acknowledges again that their initial separation was through no fault of the appellant and that they remained legally married until the death of the Veteran. However, while the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. The facts clearly show that the appellant held herself out to the public as the spouse of another man following the Veteran's death. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


